Simmons, C. J.
1. Where in a motion for a new trial complaint is made of the rejection of evidence, the evidence repelled should be stated in the ground of the motion. Not being admitted, it was not evidence in the case, and could not, therefore, be incorporated in the brief of evidence filed upon the motion for a new trial; and hence, where the evidence of the rejection of which complaint is made does not appear except by reference to the brief of evidence, it is not so authenticated as to enable this court to review the ruling alleged to be erroneous.
2. Sufficient diligence was not shown in the effort to obtain the evidence alleged to have been newly discovered; and the verdict being, in the absence of the testimony offered and excluded, demanded by the evidence, the court did not err in directing a verdict for the plaintiffs.

Judgment affirmed.


All the Justices concurring, except Msh, J., disqualified.